
	
		I
		111th CONGRESS
		1st Session
		H. R. 2163
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2009
			Mr. Blumenauer (for
			 himself, Mr. McDermott,
			 Mr. Larson of Connecticut, and
			 Mr. Klein of Florida) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of Transportation to make
		  grants for certain streetcar projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fast Starts Act of 2009.
		2.FindingsCongress finds the following:
			(1)Communities around the United States have
			 expended time and resources to utilize the Small Starts program under section
			 5309(e) of title 49, United States Code, for streetcar projects.
			(2)A delay in authorizing grants under the
			 Small Starts program has created a backlog of streetcar projects requiring
			 attention outside of that program.
			(3)Streetcar projects
			 create jobs during both their construction and operation throughout the
			 corridor in which the projects are developed.
			3.Grants for
			 certain streetcar projects
			(a)In
			 generalThe Secretary of
			 Transportation is authorized to make grants to States and local governmental
			 authorities to assist the financing of streetcar projects in accordance with
			 this section.
			(b)Eligible
			 projectsTo be eligible for a grant under subsection (a), the
			 State or local governmental authority applying for a grant shall submit to the
			 Secretary, not later than March 1, 2010, an application certifying that the
			 streetcar project to be assisted by such grant—
				(1)is supported by an
			 acceptable degree of local financial commitment;
				(2)has met the
			 environmental requirements necessary to begin construction; and
				(3)is a project with
			 respect to which construction can begin not later than March 1, 2012.
				(c)Selection
			 criteria
				(1)In
			 generalThe Secretary may make a grant under subsection (a) with
			 respect to a streetcar project only if the Secretary finds that the project
			 is—
					(A)based on the
			 results of planning and alternatives analysis;
					(B)justified based on
			 a review of its effect on local economic development, land use, travel
			 patterns, and greenhouse gas reduction potential; and
					(C)supported by an
			 acceptable degree of local financial commitment.
					(2)Planning and
			 alternativesIn evaluating a
			 project under paragraph (1)(A), the Secretary shall analyze and consider the
			 results of planning and alternatives analysis for the project. For purposes of
			 this paragraph, the Secretary shall compare the project to a no build analysis
			 to consider project outcomes.
				(3)Project
			 justificationFor purposes of
			 making the finding under paragraph (1)(B), the Secretary shall
			 determine—
					(A)the degree to
			 which the project will have a positive effect on local economic
			 development;
					(B)the reduction in per capita auto travel
			 demand that will result from the completed project, including related
			 development, travel pattern, and land use changes; and
					(C)the reduction in
			 per capita greenhouse gas emissions that will result from the completed
			 project, including related development, travel pattern, and land use
			 changes.
					(4)Local financial
			 commitmentFor purposes of paragraph (1)(C), the Secretary shall
			 require that each proposed local source of capital and operating financing is
			 stable, reliable, and available within the timetable of the project.
				(d)Amount
			 limitationWith respect to a streetcar project for which a grant
			 is made under subsection (a), the sum of the amounts of grants made under
			 subsection (a) to assist such project may not exceed $60,000,000.
			(e)Relationship to
			 other fundingA streetcar
			 project for which a grant is made under subsection (a) is not prohibited from
			 receiving assistance under any other Federal program.
			(f)Federal
			 shareThe Federal share of the cost of a streetcar project, or
			 portion of a streetcar project, for which a grant is made under subsection (a)
			 shall be 100 percent.
			(g)Streetcar
			 project definedIn this section, the term streetcar
			 project means a new fixed guideway capital project that is electricity
			 and rail based.
			(h)Other
			 definitionsIn this section, the definitions contained in
			 sections 5302 and 5309 of title 49, United States Code, apply.
			(i)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $400,000,000 for fiscal year 2010.
			(j)Availability of
			 amountsAmounts made available to carry out this section shall
			 remain available until expended.
			
